Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
The complaint in this case avers that the defendants unlawfully entered upon certain mining ground owned by the plaintiffs and in them possession, and mined out, removed, and converted to their own use large quantities of gold and gold-bearing earth, of the value of SI,000 ; that the defendants have no right to said mining ground, but are wanton trespassers thereon; that they are still mining the ground, the sole value of which consists of the gold therein; that, unless restrained, they will mine out the best and most valuable portion of the ground before the determination of the suit; and concludes with a prayer for judgment for SI,000, for a temporary, and on the final hearing, a perpetual injunction, and for general relief. The answer of the defendants denies that the plaintiffs ever were the owners or in the possession of the whole of the mining ground claimed in the complaint, or of any portion upon which they, the defendants, have ever mined, or from which they have ever removed any gold or gold-bearing earth of any value; they aver that they are the owners and in possession of certain mining ground in the same vicinity which they describe, and then deny that they have ever mined or removed any gold-bearing earth from any part of the ground described in the complaint, except so much thereof as may be within the boundaries of their own claims, to wrhich plaintiffs had no right, title, or possession. The replication denies that the defendants owned or possessed the premises described in the answer, or any portion thereof, except such portion as may lie easterly of a line drawn from a certain stake, mentioned in the description of defendants’ mining ground, and running north forty-eight degrees forty-five minutes west by magnetic meridian, but on the contrary plaintiffs are the owners and possessors of the ground lying westerly of said line. The pleadings are duly verified. The cause was tried by a jury, who found a verdict in *221favor of the plaintiffs, with one dollar damages.” A temporary-injunction had been granted at the commencement of the suit. The Court rendered a judgment in favor of the plaintiffs for one dollar, without costs, and ordered the temporary injunction to be dissolved. The plaintiffs asked the Court to render a judgment upon the verdict for one dollar, with costs, and for a perpetual injunction against mining the ground described in the plaintiffs’ complaint, which was refused by the Court, and to which the plaintiffs excepted, and they prosecute this appeal from the order dissolving the temporary injunction and the refusal to grant the perpetual injunction.
It appears that these parties own adjoining mining grounds, and that the premises in dispute is a gore of land lying between the undisputed portions of their respective claims, the plaintiffs’ claim lying westerly and the defendants’ easterly of this gore. This disputed piece of land lies between two lines, both commencing at a certain stake, the one line running from this stake north forty-eight degrees forty-five minutes west, and the other north fifty-seven degrees foriy-five minutes west, a difference of nine degrees; the plaintiffs claiming that their mining ground extends to the former line, while the defendants claim that theirs extends to the latter line. This issue is clearly, plainly, and distinctly presented by the pleadings, and the plaintiffs contend that as the verdict was for them this issue was found by the jury in their favor; that they were therefore entitled to a perpetual injunction restraining the defendants from mining upon any portion of the ground described in their complaint, and that the Court erred in refusing it. A careful examination of the pleadings clearly shows that the question of ownership of this gore of land was, in truth, the main fact in issue in the case. All the other material allegations were not denied, and were therefore admitted. Even the question of damages, which was passed upon by the jury, was not in issue, because the allegation of the complaint on that point was not specifically denied by the answer. The plaintiffs averred that they were the owners of a certain tract of mining ground, describing its boundaries, which include the gore in controversy; the defendants deny that the plaintiffs are the owners of this gore, and aver that they own a piece of mining land, describing it, which includes it. If a *222question of ownership and title was ever put in issue in any case, they certainly were in this; and when the jury by their verdict found for the plaintiffs, they clearly found this issue for them. None of the allegations in the complaint on which the injunction prayed for is founded are denied by the answer, and they are therefore admitted; and the only issue of fact being found for the plaintiffs, they were clearly entitled to that relief.
But it is objected by the respondent that the perpetual injunction would conclusively settle the title to all the ground described in the plaintiffs’ complaint in favor of the latter, and forever preclude and estop the defendants from disputing it, or recovering any portion of the ground in any other action, and therefore it ought not to be granted. Very probably such would be the result. Such is usually the result of trials where a question of fact, material to the determination of the suit, has been fairly tried and a verdict and judgment has been rendered thereon. The principal object of actions is to produce just such a result; that is, to finally settle the controversy and put an end to litigation and strife. When there has been a fair trial of such an issue, Courts usually give the verdict and judgment a final and conclusive effect, and will not permit the parties, or those claiming under them, to relitigate the same matter in another suit. (Loring v. Ilsley, 1 Cal. 28; Soule v. Dawes, 14 Id. 248; Kid v. Laird, 15 Id. 162; McDonald v. The Bear River and Auburn Water and Mining Co., Id. 145; Robinson v. Howard, 5 Id. 428; 2 Phillips’ Evidence, C. H. & E.’s Notes, 18, notes 261, 262).
It is also urged that the verdict of the jury may have been founded upon other matters than the ownership of the gore of land in controversy; and this is more especially insisted on because the jury found only one dollar damages. The finding of the jury “ for the plaintiffs” was upon all the issues in the pleadings, and, as we have shown, the only issue upon any material fact was as to the ownership and possession of this particular strip of land, and this verdict was clearly against the defendants upon that matter. As to the amount of damages found by the verdict, it was entirely immaterial and surplusage. There was no issue upon the question of damages presented by the pleadings for the jury to try, and that *223part of their verdict was, therefore, upon a matter not properly before them. The answer not containing any specific denial of the amount of damages alleged in the complaint, those allegations were therefore admitted, and there was no issue upon that question. We have no right to say that the jury founded their verdict upon matters not in issue. So with regard to the instruction of the Court that, if the jury should find that the plaintiffs were entitled to the mining ground they must find a verdict for $1,000 damages upon the admissions of the answer. That instruction was upon an irrelevant and immaterial matter, one not for the jury to act upon. The amount of damages being admitted by the answer took that question entirely from the jury. Because the jury did not bring in a verdict for $1,000 damages, in accordance with that instruction of the Court, we are not therefore to conclude that they did not find that the plaintiffs were entitled to the mining ground in dispute, in direct contradiction to them verdict.
The question before us is not as to the conclusiveness or effect of this verdict upon the issues presented by the pleadings, or the judgment which may be rendered upon the verdict, as an estoppel or bar in another action, but simply what relief, or what kind of a judgment the plaintiffs are entitled to under the pleadings and verdict ; whether they are entitled to such relief as will quiet and settle the controversy about this mining ground, or whether they shall be compelled to bring repeated suits for each trespass which may be committed by the defendants. We are clearly of opinion that under the pleadings and verdict they are entitled to the relief by perpetual injunction, as prayed for in the plaintiffs’ complaint.
It is also urged that the form of the action is to govern in questions of this kind. We are aware that under the old system of practice the conclusiveness and effect of general verdicts, and the judgments rendered thereon, depended very much upon the particular form of the action. But our Practice Act abolishes all these forms, and provides that “ there shall be in this State but one form of civil actions for the enforcement or protection of private rights, and the redress or prevention of private wrongs.” And the pleadings are merely required to set forth a statement of the facts constituting the cause of action or defense “ in ordinary *224and concise language.” It has become a common practice to follow and use, to some extent, the form of allegation of facts formerly used in the different kinds of actions under the old system; but such use cannot vary the uniform rule which must be applied to all pleadings under the new code. We must now look solely to the material facts put in issue by the pleadings, to ascertain what was in fact determined by the findings of the Court or the verdict of the jury. The mere fact that the pleader has used terms of expression in stating his case used in particular kinds of action, under the old system of practice, will not necessarily give character to or determine the effect or meaning of the verdict. It is therefore unnecessary to investigate this question by an examination of the cases founded upon these old distinctions of the different forms of actions.
The orders appealed from are therefore reversed and the Court below is directed to enter judgment for a perpetual injunction, in accordance with this opinion.